Exhibit 10.15

 

[gd4iolny0apu000001.jpg]

 

 

July 8, 2019

 

Rachel Bishop

President, Tableware

 

Dear Rachel:

 

As we have discussed, a critical component of our ongoing business strategy for
Reynolds Consumer Products will be to explore opportunities for the business
that could lead to an Initial Public Offering (IPO) of the business or
potentially a divestiture of the associated business entities. Your assistance
is needed by Reynolds as we work through this process to help prepare the
business for a successful transaction.  In light of this, we are offering you a
special Transaction Success bonus (“Bonus”) that will become payable if a
successful IPO is concluded or if there is a sale of the business by June 30,
2020.

 

If an IPO transaction is completed, your potential bonus will be $412,000. Fifty
percent (50%) of this bonus ($206,000) will be paid to you 30 days after the
effective date of an IPO, so long as you do not voluntarily leave your
employment with the succeeding entity during that time. You will be paid the
remaining fifty percent (50%) of this bonus six (6) months after the effective
date of an IPO, so long as you do not voluntarily leave your employment with the
succeeding entity during that time. This bonus is a gross amount and is subject
to all applicable tax withholding requirements. This bonus will not be treated
as compensation for any purpose under any benefit plans or programs, unless
statutorily required.

 

If a sales transaction is completed, your potential bonus will be $618,000.
Fifty percent (50%) of this bonus ($309,000) will be paid to you 30 days after
the effective closing date of a sale, so long as you do not voluntarily leave
your employment with the succeeding entity during that time. You will be paid
the remaining fifty percent (50%) of this bonus six (6) months after the closing
date, so long as you do not voluntarily leave your employment with the
succeeding entity during that time. This bonus is a gross amount and is subject
to all applicable tax withholding requirements. This bonus will not be treated
as compensation for any purpose under any benefit plans or programs, unless
statutorily required.

 

Because of the significance of this strategic effort, and given that you are one
of a select group of employees to be offered this opportunity, it is of utmost
importance that you keep this offer and all its terms entirely confidential.

 

Thank you for your willingness to assist the team during this endeavor and for
your help in ensuring the success of this very important process for Reynolds
Consumer Products.

 

Sincerely,

 

//s// Lance Mitchell

Chief Executive Officer

Reynolds Consumer Products

 